Citation Nr: 1025282	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to September 15, 2009, for a skin disorder.  

2.  Entitlement to a disability rating in excess of 60 percent 
commencing September 15, 2009, for a skin disorder.  

(The issues of entitlement to increased ratings for a 
thoracolumbar spine disorder are addressed in a separate Board 
decision.  )


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones
INTRODUCTION

The Veteran served on active duty from July 1970 to September 
1974, and from April 1976 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in August 2007 
and again in September 2008; on each occasion, it was remanded 
for additional development.  

Within a December 2009 rating decision, the Veteran was granted 
an increased rating, from 30 to 60 percent, effective September 
15, 2009, for his service-connected skin disorder.  As this award 
was made effective subsequent to the receipt of the Veteran's 
claim, the issue on appeal has been recharacterized as noted 
above.  Additionally, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the issue of an increased rating for a 
skin disorder remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, this appeal was previously before the Board in 
September 2008, at which time the issue of entitlement to an 
increased initial rating for a skin disorder was remanded to the 
RO for a new medical examination.  The September 2008 remand was 
the second time the Board was required to remand this appeal back 
to the agency of original jurisdiction due to an inadequate 
medical examination. 

Very unfortunately, due to yet another inadequate VA examination, 
another remand is required.  

In response to the September 2008 remand order, the Veteran was 
afforded a September 2009 VA medical examination.  Review of the 
examination report, however, does not indicate all questions 
raised by the Board in September 2008 were addressed.  

For example, the examiner was requested to review and discuss a 
February 2008 private dermatology report which indicated 
involvement of over 70 percent of the Veteran's body surface; 
however, this was not accomplished.  

The Board reminds the AMC that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and extent of his service-connected 
skin disorder.  The claims file should be 
made available to the examiner for review.  
Following examination and review of the 
claims folder, the examiner should provide 
findings on the following: 

a) address whether there is any 
ulceration, extensive exfoliation, or 
crusting and, if so, to what extent;

b) determine whether any systemic or 
nervous manifestations are present;

c) provide opinion as to whether this 
condition is exceptionally repugnant;

d) state whether this disorder affects 
more than 40 percent of the veteran's 
entire body or more than 40 percent of 
exposed areas; and

e) whether the skin disorder requires 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during a 
12-month period.

The examiner is requested to review and 
discuss the significance of the findings 
from the February 2008 private 
dermatology report which describes the 
veteran's skin disorder as involving 
over 70 percent of his entire body, and 
reconcile these findings with the prior 
and current examination findings.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, review the claims file, to 
include the medical examination report 
ordered above, to insure full compliance 
with the Board's remand order and to 
prevent the need for further remand 
orders.  Thereafter, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

